Gaynor J.:
The property owners having failed to appear in the proceeding were not entitled to notice of any subsequent proceedings. A proceeding under the Condemnation Law to acquire title to real property is governed in that respect by the general rules applicable to actions and proceedings.. If there could be any doubt of this, it would be removed by reference to the said Law (secs. 3364, 3369, 3370).
There being no legal ground for opening the defaults, the motion must be denied for laches, especially as the awards in contested cases in the same locality were only for six cents.
Motion denied.